Attorney’s Docket Number: TSMP20200629US01
Filing Date: 07/27/2020
Claimed Priority Date: 04/21/2020 (Provisional 63/013,105) 
Applicants: Lin et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 07/02/2022.
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 07/02/2022, responding to the Office action mailed on 04/12/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 2 and added new claim 32. Accordingly, pending in this application are claims 1, 3-9, and 21-32.

Response to Amendment
Applicant’s amendments to the Specification and Drawings have failed to overcome all the objections to Specification and Drawings previously set forth in the Non-Final office action mailed on 04/12/2022. Additionally, Applicant’s amendments have raised new issues, as detailed below. 
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, as previously formulated in the same Office action. However, some of the previously presented prior-art remains relevant, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Drawings
The drawings are objected to because:
- Fig. 54: view 100-non-iso should have a dummy gate dielectric 132 between dummy fin 125’ and CESL 46, in accordance with Fig. 33 and Par. [0058], L. 4-5
- Figs. 57-59: view 200-channel should have an active fin 224’ instead of the depicted dummy fin 125’, in accordance with Fig. 38 and Par. [0059], L. 3-5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because:
- Par. [0047], L. 5-6 recites “while in cross-sections 100-non-iso and 100-iso, dummy gate electrode 34 is in physical contact with dummy fin 25'”, which is in contradiction with newly amended Fig. 28, as filed on 07/05/2022. Amend to -- while in cross-section 100-iso, dummy gate electrode 34 is in physical contact with dummy fin 25'--, for consistency with Drawings.
Appropriate corrections are required.

Claim Objections
Claim 32 is objected to because of the following informalities:
- L. 2: amend to -- forming a dummy gate dielectric--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US2020/0091311).

Regarding Claim 21, Hsu (see, e.g., Figs. 2-15) shows all aspects of the instant invention including a method comprising:
- forming a dummy fin (e.g., dielectric fin 118) comprising a first portion and a second portion, wherein the dummy fin comprises a dielectric material (see, e.g., Figs. 13A-D and Par. [0057])
- forming a gate isolation region over the dummy fin (e.g., gate cut feature 148 in metal gate stack 146), wherein a bottom surface of the gate isolation region contacts a first top surface of the first portion of the dummy fin to form an interface (see, e.g., Fig. 15E and Par. [0065], L. 25-30)
- forming a first gate stack and a second gate stack on opposing sides of, and contacting, the first portion of the dummy fin (e.g., left and right metal gate portions 146 abutting 118), wherein the first gate stack and the second gate stack comprise a first gate dielectric and a second gate dielectric (e.g., Par. [0062]-[0064]: unlabeled high-k gate dielectric layers), respectively, and wherein sidewalls of the first gate dielectric and the second gate dielectric are in physical contact with the gate isolation region (see, e.g., Fig. 15E: 148 in physical contact with high-k gate dielectric layers sidewalls)


























- forming a contact etch stop layer (e.g., etch-stop layer 142) on opposing sidewalls and a second top surface of the second portion of the dummy fin (see, e.g., Fig. 15C and Par. [0061], L. 16-22)
- forming an inter-layer dielectric (e.g., ILD layer 140) over the contact etch stop layer (see, e.g., Fig. 15C and Par. [0061])
Regarding Claim 22, Hsu (see, e.g., Fig. 15E) shows the first gate stack and the second gate stack are formed on a first semiconductor fin and a second semiconductor fin, respectively (e.g., any two semiconductor fins 106 flanking dielectric fin 118)
Regarding Claim 27, Hsu (see, e.g., Par. [0029],[0065]) shows that the dummy fin (e.g., 118) and the gate isolation region (e.g., 148) are formed of different materials (e.g., silicon nitride vs. silicon oxide).
Regarding Claim 29, Hsu (see, e.g., Figs. 2-15) shows all aspects of the instant invention including a method comprising:
- forming isolation regions (e.g., STI features 128) extending into a semiconductor substrate (e.g., substrate 102) (see, e.g., Figs. 13A-D and Par. [0043])
- forming a first protruding semiconductor fin and a second protruding semiconductor fin (e.g., fins 106) parallel to each other and protruding higher than the isolation regions (see, e.g., Fig. 13A-D and Par. [0057])
- forming a dummy fin (e.g., one of dielectric fins 118B/118C) between the first protruding semiconductor fin and the second protruding semiconductor fin, wherein the dummy fin is formed of a homogeneous dielectric material (see, e.g., Fig. 13A-D and Par. [0028], L. 5-8: single dielectric material layer 120)
- forming a first gate stack and a second gate stack extending on top surfaces and sidewalls of the first protruding semiconductor fin and the second protruding semiconductor fin, respectively (see, e.g., Fig. 15E and Par. [0065], L. 25-30: metal gate potions 146 extending on each fin 106 surfaces), wherein the first gate stack and the second gate stack comprise a first gate dielectric and a second gate dielectric, respectively (e.g., Par. [0062]-[0064]: unlabeled high-k gate dielectric layers) 
- forming a gate isolation region between the first gate stack and the second gate stack (see, e.g., Fig. 15E and Par. [0065]: gate cut feature 148), wherein the gate isolation region is over and contacting the dummy fin (e.g., one of 118B/118C), and wherein sidewalls of the first gate dielectric and the second dielectric are in physical contact with the gate isolation region to form vertical interfaces (see, e.g., Fig. 15E: 148 in physical contact with high-k gate dielectric layers along substantially vertical interfaces)
Regarding Claim 30, Hsu (see, e.g., Fig. 15C and Par. [0061], L. 16-22) shows forming a contact etch stop layer (e.g., etch-stop layer 142) on, and physically contacting, opposing sidewalls of the dummy fin (e.g., 118B or 118C).
Regarding Claim 31, Hsu (see, e.g., Fig. 15C) shows that the gate isolation region (e.g., 148) and the dummy fin (e.g., 118B or 118C) form a horizontal interface.

Claims 29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US2020/0328207).

Regarding Claim 29, Hong (see, e.g., Figs. 5A-B, 6A-B, 10A-E and 12A-C) shows all aspects of the instant invention including a method comprising:
- forming isolation regions (e.g., device isolation layers 110) extending into a semiconductor substrate (e.g., substrate 101) (see, e.g., Figs. 10A-D and Par. [0065]-[0077])
- forming a first protruding semiconductor fin and a second protruding semiconductor fin (e.g., fins-shaped active regions 105) parallel to each other and protruding higher than the isolation regions (see, e.g., Fig. 10D and Par. [0072])
- forming a dummy fin (e.g., gate separation layer 174) between the first protruding semiconductor fin and the second protruding semiconductor fin, wherein the dummy fin is formed of a homogeneous dielectric material (see, e.g., Figs. 10A-D and Par. [0043],[0075])
- forming a first gate stack and a second gate stack extending on top surfaces and sidewalls of the first protruding semiconductor fin and the second protruding semiconductor fin, respectively (see, e.g., Figs. 12B-C and 5A-B; and Par. [0117]-[0121]: gates stacks each including a gate dielectric layer 162 and a gate electrode 165), wherein the first gate stack and the second gate stack comprise a first gate dielectric and a second gate dielectric, respectively (e.g., portions 162P) 
- forming a gate isolation region between the first gate stack and the second gate stack (see, e.g., Fig. 12B-C and Par. [0114]: first gate separation layer 172), wherein the gate isolation region is over and contacting the dummy fin, and wherein sidewalls of the first gate dielectric and the second dielectric are in physical contact with the gate isolation region to form vertical interfaces (see, e.g., Fig. 5B: gate dielectric portions 162P are in physical contact with first gate separation layer 172 to form substantially vertical interfaces)
Regarding Claim 31, Hong (see, e.g., Fig. 5B) shows that the gate isolation region (e.g., 172) and the dummy fin (e.g., 174) form a horizontal interface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US2020/0105613) in view of Hsu et al. (US2020/0091311).

Regarding Claim 21, Hung (see, e.g., Figs. 4-18) shows most aspects of the instant invention including a method comprising:
- forming a dummy fin (e.g., dummy fin 64E) comprising a first portion and a second portion, wherein the dummy fin comprises a dielectric material (see, e.g., Fig. 5 and Par. [0038])
- forming a gate isolation region over the dummy fin (e.g., dielectric structure 143′), wherein a bottom surface of the gate isolation region contacts a first top surface of the first portion of the dummy fin to form an interface (see, e.g., Figs. 15,18, or 20; and Par. [0078])
- forming a first gate stack and a second gate stack on opposing sides of, and contacting, the first portion of the dummy fin (e.g., metal gates 97B_1 and 97B_2 respectively), wherein the first gate stack and the second gate stack comprise a first gate dielectric and a second gate dielectric (e.g., gate dielectric layers 96), respectively, and wherein sidewalls of the first gate dielectric and the second gate dielectric are in physical contact with the gate isolation region (see, e.g., Fig. 15B and Par. [0078]: sidewalls of 96 have at least an end point in physical contact with 143’)
- forming an inter-layer dielectric (e.g., ILD 90) (see, e.g., Figs. 8A-C and Par. [0046]-[0047])
However, Hung is silent about steps of forming a contact etch stop layer on opposing sidewalls and a second top surface of the second portion of the dummy fin, and forming an inter-layer dielectric over the contact etch stop layer. Hsu (see, e.g., Fig. 15C and Par. [0061]), on the other hand and in the same filed of endeavor, teaches steps of forming a contact etch stop layer 142 on opposing sidewalls and a second top surface of the second portion of dummy fin 118, and forming an inter-layer dielectric 140 over the contact etch stop layer, to provide means for etching selectivity between the ILD and underlying layers during later processing steps, such as, during contacts 150 formation to neighboring S/D epi features 136.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step of forming a contact etch stop layer as claimed in the method of Hung, as taught by Hsu, to provide etching selectivity during later processing steps.
Regarding Claim 22, Hung (see, e.g., Figs. 15,18, or 20) shows the first gate stack and the second gate stack (e.g., 97B_1, 97B_2) are formed on a first semiconductor fin and a second semiconductor fin (e.g., 64B and 64C), respectively.
Regarding Claim 23, Hung (see, e.g., Figs. 8A-C; Par. [0046]-[0054]) shows that the forming the first gate stack comprises:
- forming a dummy gate dielectric comprising a first portion over the first portion of the dummy fin (e.g., portion of dummy gate dielectric 66 on fin 64E)
- replacing the first portion of the dummy gate dielectric with a replacement gate dielectric (e.g., high-k gate dielectric 96 on 64E)
However, Hung is silent about the thickness of the replacement gate dielectric. Therefore, Hung in view of Hsu teaches most aspects of the instant invention, except for the replacement gate dielectric being thinner than the dummy gate dielectric. Nevertheless, it is noted that the specification fails to provide teachings about the criticality of having the replacement gate dielectric thinner than the dummy gate dielectric. Differences in dimensions (or relative arrangements therebetween) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed relative thicknesses between the replacement gate dielectric and the dummy gate dielectric (i.e., the replacement gate dielectric being thinner than the dummy gate dielectric), and since Hung shows forming a replacement gate dielectric and a dummy gate dielectric having respective thicknesses, it would have been obvious to one of ordinary skill in the art to have the thickness arrangement in the method of Hung in view of Hsu.
CRITICALITY: The specification contains no disclosure of either the critical nature of the claimed (relative) thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 24, Hung (see, e.g., Figs. 8A-C; Par. [0046]-[0054]) shows that the dummy gate dielectric further comprises a second portion extending on a semiconductor fin parallel to the dummy fin (e.g., portion of dummy gate dielectric 66 on fins 64B or 64C), and wherein the method further comprises replacing the second portion of the dummy gate dielectric with an additional replacement gate dielectric (e.g., e.g., high-k gate dielectric layer 96 on 64B or 64C).
Regarding Claim 27, Hung (see, e.g., Par. [0038],[0075]) shows that the dummy fin (e.g., 64E) and the gate isolation region (e.g., 143’) are formed of different materials (e.g., silicon oxide vs. silicon carbide).
Regarding Claim 28, Hung (see, e.g., Fig. 18 and Par. [0084]) shows that the gate isolation region (e.g., 143’) extends laterally beyond edges of the dummy fin (e.g., 64E), and the gate isolation region comprises bottom corners with right angles.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US2020/0091311).

Regarding Claim 23, Hsu (see, e.g., Figs. 14-15; Par. [0058], L. 19-22 and Par. [0063]) shows that the forming the first gate stack comprises:
- forming a dummy gate dielectric comprising a first portion over the first portion of the dummy fin (e.g., portion of gate dielectric layer 126 over 118)
- replacing the first portion of the dummy gate dielectric with a replacement gate dielectric (e.g., portion of unlabeled high-k gate dielectric replacing 126 on 118)
However, Hsu is silent about the thickness of the replacement gate dielectric. Therefore, Hsu show most aspects of the instant invention, except for the replacement gate dielectric being thinner than the dummy gate dielectric. Nevertheless, it is noted that the specification fails to provide teachings about the criticality of having the replacement gate dielectric thinner than the dummy gate dielectric. Differences in dimensions (or relative arrangements therebetween) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed relative thicknesses between the replacement gate dielectric and the dummy gate dielectric (i.e., the replacement gate dielectric being thinner than the dummy gate dielectric), and since Hsu shows forming a replacement gate dielectric and a dummy gate dielectric having respective thicknesses, it would have been obvious to one of ordinary skill in the art to have the thickness arrangement in the method of Hsu.
CRITICALITY: The specification contains no disclosure of either the critical nature of the claimed (relative) thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 24, Hsu (see, e.g., Figs. 14-15; Par. [0058], L. 19-22 and Par. [0063]) shows that the dummy gate dielectric further comprises a second portion extending on a semiconductor fin parallel to the dummy fin (e.g., portion of gate dielectric layer 126 over 106), and wherein the method further comprises replacing the second portion of the dummy gate dielectric with an additional replacement gate dielectric (e.g., portion of unlabeled high-k gate dielectric replacing 126 on 106).



Allowable Subject Matter
Claims 1 and 3-9 are allowable.
Claims 25-26 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 07/05/2022 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814